UPON CONSIDERATION of the Application to Resign from the Practice of Law of Jerry Sussman and the response of Bar Counsel thereto, it is this 13th day of December, 2017, by the Court of Appeals of Maryland:
ORDERED, that the resignation of Jerry Sussman from the Bar of the State of Maryland is hereby accepted; it is further
ORDERED, that the Clerk of the Court shall remove the name of Jerry Sussman from the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.